—Order, Supreme Court, New York County (Lorraine Miller, J.), entered on or about July 30, 1998, which granted the motion of defendant U-Haul Co. of New York, Inc. to amend a judgment of dismissal entered April 20, 1998, to include it among the parties as to whom the complaint was dismissed, unanimously affirmed, with costs.
In granting the motion to amend the judgment, the motion court correctly noted that this Court directed dismissal of the action as against defendant-respondent on a prior appeal (see, Corsini v U-Haul Intl., 212 AD2d 288, lv denied 87 NY2d 964). Concur — Lerner, J. P., Tom, Mazzarelli and Saxe, JJ.